—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered March 31, 2010, which denied plaintiffs motion for summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff s undisputed testimony establishes her entitlement to judgment as a matter of law on the issue of liability (Beamud v Gray, 45 AD3d 257, 257 [2007]). Defendants submitted no evidence to support their contention that plaintiff was comparatively negligent (see id.). Concur — Tom, J.P., Saxe, Friedman, Sweeny and Abdus-Salaam, JJ.